Requirement for Information

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 14 July 2022 has been entered.
Examiner notes Applicant’s citation, in the IDS dated 8/17/22, of Caton “Automated Landfill Gas Collection Increases Uptime and Revenue for Landfill In Lawrence, KS” (hereinafter D1) with a publication year of 2019.
A review of locicontrols.com reveals “Automated Landfill Gas Collection Increases Landfill Gas Flow and Quality at Oklahoma City Landfill” (hereinafter D3).
Examiner finds that the filing date for the instant application is 19 January 2021, and that this application claims benefit of provisional application 60/697,147 with a filing date of 29 January 2020.
Examiner finds that D1 provides evidence of public use and/or sale of landfill gas control system, algorithm, and method prior to 28 January 20191 at Landfill in Lawrence City KS.  
Examiner finds that the system, algorithm, and method shown by D1 to be on public use and/or sale is relevant to the claimed subject matter because D1 describes, inter alia, controlling a valve and monitoring pressure and/or vacuum2.
Examiner finds that D3 provides evidence of public use and/or sale of landfill gas control system, algorithm, and method prior to 28 January 20193 at Oklahoma City Landfill. 
Examiner finds that the system, algorithm, and method shown by D3 to be on public use and/or sale is relevant to the claimed subject matter because D3 describes, inter alia, controlling a valve and monitoring pressure and/or vacuum4.
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What is the publication date of D1?
What is the publication date of D3?
Prior to 29 January 2019, at Lawrence landfill or at Oklahoma City landfill, did a system, controller, algorithm, or method for controlling include obtaining a measure of pressure in a gas extraction system?
Prior to 29 January 2019, at Lawrence landfill or at Oklahoma City landfill, did a system, controller, algorithm, or method for controlling include determining a measure of pressure in a gas extraction system is negative or less than some other pressure?
Prior to 29 January 2019, at Lawrence landfill or at Oklahoma City landfill, did a system, controller, algorithm, or method for controlling include increasing a flow when a measure of pressure in a gas extraction system is not negative or less than some other pressure?
Prior to 29 January 2019, at Lawrence landfill or at Oklahoma City landfill, did a system, controller, algorithm, or method for controlling include obtaining a value of a characteristic of landfill gas different from pressure subsequent to, or in response to, increasing flow?
Prior to 29 January 2019, at Lawrence landfill or at Oklahoma City landfill, did a system, controller, algorithm, or method for controlling include generating an alert when a measure of pressure in a gas extraction system is not negative or less than some other pressure?
Prior to 29 January 2019, at Lawrence landfill or at Oklahoma City landfill, did a system, controller, algorithm, or method for controlling include performing a second corrective action different from increasing a flow when a measure of pressure in a gas extraction system is not negative or less than some other pressure?
Prior to 29 January 2019, at Lawrence landfill or at Oklahoma City landfill, did a system, controller, algorithm, or method for controlling include storing a measure of a length of time when a measure of pressure in a gas extraction system is not negative or less than some other pressure?

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of two (2) months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 see, e.g. figure 2 caption: “Improved Loci algorithm rolled out in November 2018”
        2 See, e.g. page 4: “Loci Controllers and Guardians are wellhead-mounted products with an onboard sensor package that remotely monitors pressure, temperature, system vacuum, flow, oxygen, carbon dioxide, methane, and balance gas (calculated). The Controller units are designed for high flow wells (>15 scfm) at LFG to high BTU projects where the performance requirements and value of incremental gas collection is greatest, and required precision with all measurements is down to tenths of a percent. The Guardian product is designed for lower flowing wells at high-BTU projects or for collection wells on electricity sites where the performance requires precision down to the percentage point. Both the Controller and the Guardian include an automated flow valve that regulates the flow at each individual well. Algorithms are used to make fine tuning adjustments on individual collection wells on an ongoing basis.”
        3 See, e.g. photo 1 “11/27/2017”.
        4 See, e.g. page 2: ““Controller” devices which are wellhead mounted products with an onboard sensor package that remotely monitors pressure, temperature, oxygen, carbon dioxide, methane, system vacuum, and flow — all while calculating balance gas. The product includes an automated vacuum control valve that regulates the extraction pressure.”